OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                 AUSTIN




Iionorable5. P. %%illan
county Auditor
Robertson county
Franklin, Texss
I!onorable
         :1.P. EicMill.an,~?~Ymk
                              15, 1939, Page 2


              "(2) Is lziio
                          Contraotorentitled to Ga3lmiI3.
         slon on delinquent taxes oolleotsd tram Indlvid-
         uals taking adventage of the partial payment
         plan, against who:;l
                            suits bad been fllsd prior to
         Doce%ber 3lst, 1933, and paymentsmade after
         January let, UXW9, and before June 30th. 1939.*
         OS the provisioneof thle Aot.*
         TUB law waeapassed by the Leglislature that adjourned oa
kfe4o2~;7,   and it did not &o ink, effeot until ainety deyo after
           .
          It will be notioed that it provides thf& these dWnque.&
taxpayer6 Tshall be permitted to pay nuoh delinquentt&see in partial
r yments* (Seotionl), provided they Co certain things, entongwhioh
                                by September 1, 1997 (Be&ion S)..
 s paying the first l.nstall.raent
It is our conclusion that when they do those oertain thfags they
t:lenhove a r&ht to pay thGse taxes in that manner, that 18, ia
the partial payments preaaribedby the statute; und It is a vlo-
lation of the statute to oompel then to pay them otbanrlee. The cil-
Eng of a law suit,against them for such taxes would be an attempt to
compel then to pay them othetiae, end we bellevs that,suuh a law'
suit fs invalid and oannot be maintained.
Bonorabh E. P. LWJillan,ISarchUS, lQ@, Pege 4


voked to interferewith law euit8 that he file8 beoauae itwoula br
violative of Artlole I, Nctlon 10, ot the Oonetltutionof the
UrAlted8tate0, whioh prOTIdeS t&&t no state ehell pee8 any law lm-
pairing the obligationof a oontraot. This provls;tonOS the Uonnti-
tutioa la dedgned to prevent the Btate npm breaching oontreote
that it -ken and fxmm passing &w    that nullify oontreot6 beha
pereone, but it &me not apply irrthis oaee Sor the reeeone Meted
in 1 Uooley on Taxation, 4th Ed., ZUg, 1111
                                          followe:
         ** * * a oantraot  betmoon l.ndivMaal40Mnot
         deprive the texlng power at any right to tex,
         nor con a munlci~llty contract away the tex-
         iIlgpower of the 6tfite.’
          The general rule on this qusetzon ie well stated in Royel
ItSnmal Aseoeiation~8. Lord (W3. U.U.A.) 15 Ired.(2d] a7, ee $01~
l.owl




              *The stetutes rromtti to tW3 heve-con-
         tained grqtieione So-rtbt 'oollaotg~n'
                                              or deUn*
         quent taxes by attorneya or otP&rs by oontre+ts
         for a percentageof the tax, or taxes, intsre6t,
Ekmorab~lsH. P. EfMllan, Barth 16, lQSQ, Page 6


          Our -war to your aeaond qmation Is fhat tax suits filed
eg8bult per4onauho 2w.ataken adwlntage of the partial pagarsnttax
law, and uere aomplyIn6 tru3rewIthosnnot.bsmalntalmd, and a tax at-
torney aannot olalm oo~~&esioneon Qollaotione by such aulte; and,
therefore, in tUs azlaethe tax attoXW#y.if# not entitled to commla-
si0n1.011culleations.&dadsarter Deeenber 31, 1936, ~fromparsons who
werstaklng advanwe of the part&a payment taxlaw,